                Case 18-12491-CSS              Doc 2131         Filed 10/27/20        Page 1 of 6




IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE
--------------------------------- x
                                  :
In re:                            : Chapter 11
                                  :
PROMISE HEALTHCARE GROUP, LLC, et : Case No. 18-12491 (CSS)
al., 1                            :
                                  : (Jointly Administered)
                Debtors.          :
                                  x
---------------------------------

                                         AFFIDAVIT OF SERVICE

       I, Natasha Otton, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On October 22, 2020, at my direction and under my supervision, employees of Prime
Clerk caused the following document to be served (1) via email on the Promise Fee Application
Notice Parties Service List attached hereto as Exhibit A; and (2) via email on the Promise Fee
Application Supplemental Service List attached hereto as Exhibit B:

    •    Omnibus Order Approving Interim Fee Applications [Docket No. 2123]




1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The
Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success Healthcare,
LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health
Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the
Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing address for
the Debtors, solely for purposes of notices and communications, is c/o FTI Consulting, 50 California Street, Suite 1900,
San Francisco, CA 94111.
            Case 18-12491-CSS        Doc 2131    Filed 10/27/20     Page 2 of 6




Dated: October 27, 2020
                                                                  /s/ Natasha Otton
                                                                  Natasha Otton
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on October 27, 2020, by Natasha Otton, proved
to me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022




                                             2                                        SRF 47397
Case 18-12491-CSS   Doc 2131   Filed 10/27/20   Page 3 of 6




                       Exhibit A
                                                                  Case 18-12491-CSS                  Doc 2131                Filed 10/27/20   Page 4 of 6
                                                                                                               Exhibit A
                                                                                               Fee Application Notice Parties Service List
                                                                                                            Served via email

               DESCRIPTION                                           NAME                                            NOTICE NAME                                                    EMAIL
CVP                                              Blank Rome LLP                            Attn: Kenneth J. Ottaviano                           kottaviano@blankrome.com
Proposed counsel to the Debtors                  DLA Piper LLP (US)                        Attn: Stuart M. Brown, Kaitlin MacKenzie Edelman     stuart.brown@dlapiper.com; kaitlin.edelman@dlapiper.com
CVP                                              Katten Muchin Rosenman                    Attn: Geoffrey King, Partner                         geoffrey.king@kattenlaw.com
Fee Examiner                                     M.J. Renick & Associates LLC              Attn: M. Jacob Renick                                jrenick@mjrenick.com
Proposed counsel to the Committee                Pachulski Stang Ziehl & Jones LLP         Attn: Colin R. Robinson                              crobinson@pszjlaw.com
The Debtors                                      Promise Healthcare Group, LLC             Attn: Andrew Hinkelman                               andrew.hinkelman@fticonsulting.com
Proposed counsel to the Committee                Sills Cummis & Gross P.C.                 Attn: Andrew H. Sherman; Boris I. Mankovetskiy       asherman@sillscummis.com; bmankovetskiy@sillscummis.com

The Office of the United States Trustee          The Office of the United States Trustee   Attn: Benjamin Hackman                               benjamin.a.hackman@usdoj.gov
Proposed counsel to the Debtors                  Waller Lansden Dortch & Davis, LLP        Attn: John Tishler , Katie Stenberg                  john.tishler@wallerlaw.com; katie.stenberg@wallerlaw.com




        In re: Promise Healthcare Group LLC, et al.
        Case No. 18-12491 (CSS)                                                                                Page 1 of 1
Case 18-12491-CSS   Doc 2131   Filed 10/27/20   Page 5 of 6




                       Exhibit B
                                          Case 18-12491-CSS       Doc 2131       Filed 10/27/20      Page 6 of 6

                                                                       Exhibit B
                                                        Fee Application Supplemental Service List
                                                                    Served via email

                     DESCRIPTION                            NAME                        NOTICE NAME                    EMAIL
           Counsel for the DIP Agent          McGuireWoods LLP                       Attn: Brian Swett   bswett@mcguirewoods.com
           Counsel for the DIP Agent          Richards, Layton & Finger, PA          Attn: John Knight   knight@rlf.com




In re: Promise Healthcare Group LLC, et al.
Case No. 18-12491 (CSS)                                                Page 1 of 1
